Citation Nr: 1734015	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and August 2010 RO decisions.  The Veteran presented sworn testimony in support of his appeal during a November 2015 hearing before the undersigned Veterans Law Judge.  

In a decision dated in March 2016, the Board remanded the issue.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hearing loss and tinnitus were raised during the November 2015 hearing, but have still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Board instructed the RO, among other directives, to attempt to secure the Veteran's service treatment records dated from 1981 to 1992.  After such, any additional evidentiary development which may become apparent should be accomplished, such as another medical examination or opinion if new medical evidence pertaining to the Veteran's back is obtained.  

Pursuant to the March 2016 Board directives, the RO obtained additional service treatment records.  Records from October 1981 to March 1992 include numerous complaints of low back pain and treatments, including, but not limited to:
* October 22, 1981, record that notes the Veteran reported pain in his back that began two years ago and assessment of mechanical upper lumbar pain;
* February 25, 1985, record that states the Veteran had sharp lower back pain for two days and assessment of muscle spasm;
* September 18, 1990 record that notes the Veteran complained of back pain for one day and assessment of possible strain of the trapezius muscle; and 
* February 7, 1992, record stating the Veteran reported low back pain since 1978 and assessment of mechanical lower back pain.  

The Board finds the addition of such new evidence requires additional evidentiary development.  Indeed, the July 2011 VA examiner found the Veteran's current diagnosis of degenerative disc disease of the lumbar spine was not related to service, given the history and documented resolution of the initial and subsequent complaints of low back pain.  He based his rationale on service treatment records from October 1983, that noted resolved initial paravertebral sprain, and a 1986 record that stated the Veteran reported low back pain with heavy lifting.  The Board finds the VA examiner's opinion is now inadequate in light of the newly added service treatment records, documenting the Veteran's numerous other in-service low back pain complaints, treatments, and assessments.  Therefore, the Board finds a VA medical opinion is necessary.

Additionally, the Board notes the March 2016 remand directed the RO to obtain an updated release form from the Veteran and then obtain records from Colorado Springs Memorial Hospital reflecting treatment for back complaints between 1992 and 2008.  Although the RO mailed the Veteran a release form in September 2016, to which the Veteran did not reply, as the claim is already being remanded for compliance with the March 2016 remand, the Board finds the RO should again attempt to obtain a release form from the Veteran and subsequently request such records.  


Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record all VA treatment records from the Durham VA Medical Center since June 2016.  

2. Also, after obtaining an updated release form from the Veteran, the RO should obtain records from the Colorado Springs Memorial Hospital reflecting treatment for back complaints between 1992 and 2008, but particularly during 1996.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file. 

3. Then, ONLY AFTER obtaining the above records, to the extent possible, then an opinion from a medical professional should be requested regarding the etiology of the Veteran's currently diagnosed low back disability.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.  The examiner is requested to address the following question:

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed low back disability was incurred in or a result of a disease or injury sustained during active duty service, to include review of his numerous in-service low back complaints and treatment.  

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




